   Case: 3:18-cv-00330-wmc Document #: 23 Filed: 04/18/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WISCONSIN
STATIC MEDIA LLC,
                Plaintiff,                                   Case No.: 18-CV-330
         v.
LEADER ACCESSORIES LLC,
                Defendant.


                              MOTION TO SEAL DOCUMENTS


         Plaintiff Static Media LLC, by and through its attorneys, hereby moves to file the

following documents under seal:

         1.     Deposition Transcript of Wayne Allan Chin, along with exhibits 1, 4, 5, 6,

and 7.

         2.     Exhibit 4 to the Declaration of Vincent Bushnell.

         Static Media moves to seal these documents because the defendants have claimed

that they are confidential under the protective order.

         Dated this 18th day of April, 2019.

                                               /s/ Harry E. Van Camp
                                               DEWITT LLP
                                               Harry E. Van Camp (#1018568)
                                               Elijah B. Van Camp (# 1100259)
                                               Two East Mifflin Street, Suite 600
                                               Madison, WI 53703-2865
                                               608-255-8891
                                               hvc@dewittllp.com
                                               evc@dewittllp.com

                                               FISHERBROYLES, LLP
                                               Vincent Bushnell
                                               (Admitted pro hac vice)
                                               945 East Paces Ferry Rd., NE
                                               Suite 2000
                                               Atlanta, GA 30326
Case: 3:18-cv-00330-wmc Document #: 23 Filed: 04/18/19 Page 2 of 2



                                678-902-7190
                                vincent.bushnell@fisherbroyles.com
                                Attorneys for Plaintiff Static Media LLC




                                2
